Dismissed and Memorandum Opinion filed September 25, 2008







Dismissed
and Memorandum Opinion filed September 25, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00058-CV
____________
 
KEITH B. BULLS, Appellant
 
V.
 
CHEVRON PIPE LINE COMPANY, Appellees
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No.
2006-10104
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed December 19, 2007.  No clerk=s record has been filed.  On June 11,
2008, the clerk responsible for preparing the record in this appeal informed
the Court appellant did not make arrangements to pay for the record.  On June
12, 2008, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).




Appellant
requested an extension of time to designate and pay for the record, which this
Court granted until July 18, 2008.  On August 18, 2008, the clerk responsible
for preparing the record in this appeal again informed the Court appellant did
not make arrangements to pay for the record.  On August 21, 2008, notification
was again transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  No response was filed.  The clerk=s record has not been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 25, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.